Exhibit 10.7

 

IOVANCE BIOTHERAPEUTICS, INC.

OPTION CERTIFICATE

(Incentive Stock Option)

THIS IS TO CERTIFY that Iovance Biotherapeutics, Inc., a Delaware corporation
(the “Company”), has granted to the employee named below (“Optionee”) an
incentive stock option (the “Option”) to purchase shares of the Company’s Common
Stock (the “Shares”) under its 2014 Equity Incentive Plan (the “Plan”) and upon
the terms and conditions set forth below and in the attached Stock Option
Agreement:

 

 

Name of Optionee:

%%FIRST_NAME%-% %%LAST_NAME%-%

Address of Optionee:

%%ADDRESS_LINE_1%-%

%%ADDRESS_LINE_2%-%

%%CITY%-%, %%STATE%-% %%ZIPCODE%-%

%%COUNTRY%-%

Number of Shares:

%%TOTAL_SHARES_GRANTED,'999,999,999'%-%

Option Exercise Price:

%%OPTION_PRICE%-%

Date of Grant:

%%OPTION_DATE,'Month DD, YYYY'%-%

Option Expiration Date:

%%EXPIRE_DATE_PERIOD1,'Month DD, YYYY'%-%

 

Exercise Schedule: The Option shall become exercisable (“vest”) as follows:

 

 

 

%%SHARES_PERIOD1%-%

%%VEST_TYPE_PERIOD1%-%

%%VEST_DATE_PERIOD1,'Month
DD, YYYY'%-%

 

 

 

%%SHARES_PERIOD2%-%

%%VEST_TYPE_PERIOD2%-%

%%VEST_DATE_PERIOD2,'Month
DD, YYYY'%-%

 

In Witness Whereof, the Company has granted to Optionee the Option as of the
Date of Grant set forth above.

 

 

 

 OPTIONEE

IOVANCE BIOTHERAPEUTICS, INC.

 

 

 %%FIRST_NAME%-% %%LAST_NAME%-%

By Timothy E. Morris

 

 

 

Chief Financial Officer

 










STOCK OPTION AGREEMENT

(Incentive Stock Option)

This STOCK OPTION AGREEMENT (this “Agreement”) is made and entered into as of
the Date of Grant set forth in the Option Certificate to which this Agreement is
attached (the “Certificate”) by and between Iovance Biotherapeutics, Inc., a
Delaware corporation (the “Company”) on behalf of itself and its Affiliates, and
the optionee (the “Optionee”) named in the Certificate.

Pursuant to the 2014 Equity Incentive Plan of the Company (the “Plan”), the
Administrator has determined that Optionee is to be granted, on the terms and
conditions set forth in this Agreement and in the Plan, an option to purchase
shares of the Company’s common stock (the “Common Stock”). It is intended that
the option qualify as an “incentive stock option” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”). Capitalized terms not otherwise defined in this Agreement shall have
the meanings ascribed to them in the Plan.

The Company and Optionee agree as follows:

1.  Grant of Option. The Company hereby grants to Optionee, upon the terms and
subject to the conditions set forth in this Agreement, an Option (the “Option”)
to purchase all or any portion of that number of shares of Common Stock set
forth in the Certificate (the “Option Shares”), at the exercise price set forth
in the Certificate (the “Exercise Price”).

2.  Vesting.

2.1.         The Option shall “vest” (that is, become exercisable) in
installments upon and after the dates set forth under the caption “Exercise
Schedule” in the Certificate. The installments shall be cumulative; i.e., the
Option may be exercised, as to any or all Shares covered by an installment, at
any time or times after the installment first becomes exercisable and until
expiration or termination of the Option.

2.2.         No vesting shall occur after the Employment Termination Date (as
defined in Section 4.2 of this Agreement).

2.3.         Notwithstanding anything to the contrary contained in this Option
Agreement, the Option may not be exercised, in whole or in part, unless and
until any then-applicable requirements of all state and federal laws and
regulatory agencies shall have been fully complied with to the satisfaction of
the Company and its counsel.

3.  Exercise of the Option.

3.1.         The Option may be exercised, in whole or in part, only by delivery
to the Company of:

3.1.1.      notice, provided electronically or as the Company may otherwise
specify, of the exercise of the Option stating the number of Option Shares being
purchased (the “Purchased Shares”); and

3.1.2.      payment of the Exercise Price (i) in cash or cash equivalent; or
(ii) with the prior approval of the Administrator, by delivery to the Company of
such other consideration (such as a note or shares of Common Stock) acceptable
to the Administrator.

3.2.         Following receipt of the exercise notice, any other applicable
documents and the payment referred to above, the Company shall, within 30 days,
cause certificates (which may be in book-entry form) representing the Purchased
Shares to be issued and delivered to Optionee (including through electronic
delivery to a brokerage account); provided; however, that the Company shall not
be obligated to issue a fraction or fractions of a share otherwise issuable upon
exercise of the Option, and may pay to Optionee, in cash or cash equivalent, the
fair market value of any such fraction or fractions of a share as of the date of
exercise.

3.3.         If requested by the Administrator, Optionee shall also deliver this
Agreement to the Secretary of the Company, who shall endorse hereon a notation
of the exercise and return this Agreement to Optionee. The date of exercise of
an Option that is validly exercised shall be deemed to be the date on which
there shall have been delivered to the Administrator the notice referred to in
this Section 3. Optionee shall not be deemed to be a holder of any Option Shares
pursuant to exercise of the Option until the date of issuance of the Purchased
Shares to him or her for such shares following payment in full for the Option
Shares purchased.










3.4.         If  approved by the Company, the Optionee may exercise the Option
by means of a broker assisted sale of the Option Shares by delivery of
irrevocable directions to a Company approved securities broker (on a form
prescribed by the Company) to sell the Option Shares and to deliver all or part
of the sale proceeds to the Company in payment of the Exercise Price and/or tax
withholding obligations or other required deductions.  In the event of any
broker-assisted sale of Option Shares, Optionee will be responsible for all
broker’s fees and other costs of sale, and Optionee agrees to indemnify and hold
the Company harmless from any losses, costs, damages, or expenses relating to
any such sale.

3.5.         Should this Option become a non-qualified stock option, in whole or
in part, for any reason, then, as a condition to exercise of this Option, the
Company may require Optionee to pay over to the Company all applicable federal,
state and local taxes which the Company is required to withhold with respect to
the exercise of such non-qualified stock option. At the discretion of the
Administrator and upon the request of Optionee, the minimum statutory
withholding tax requirements may be satisfied by the withholding of Shares
otherwise issuable to Optionee upon the exercise of this Option.

4.  Termination of Option.

4.1.         The Option shall terminate and expire upon the earliest to occur
of: (i) the Option Expiration Date set forth in the Option Certificate; (ii) the
Termination Date; and (iii) a Corporate Transaction, unless otherwise specified
(x) in a Superseding Agreement or Resolution (each as defined hereinafter), or
(y) by the Administrator.

4.2.         For purposes of this Agreement:

4.2.1.      “Employment Termination Date” shall mean the first day Optionee is
not an employee of the Company or any of its Affiliates. Optionee’s employment
shall not be deemed to terminate by reason of a transfer to or from the Company
or an Affiliate or among such entities, or sick leave, military leave or other
leave of absence approved by the Administrator, if the period of any such leave
does not exceed 90 days or, if longer, if Optionee’s right to reemployment by
the Company or any Affiliate is guaranteed either contractually or by statute.

4.2.2.      “Termination Date” shall be: (a) the date 90 days following the
Employment Termination Date unless Optionee’s employment is terminated For Cause
or as a result of the death,  disability, or Retirement (as defined hereinafter)
of Optionee; (b) upon the Employment Termination Date if Optionee’s employment
is terminated For Cause; or (c) the date one year following the Employment
Termination Date as a result of the death, disability, or Retirement of
Optionee.

4.2.3.      “For Cause” shall mean Optionee’s loss of employment by the Company
or any of its Affiliates due to Optionee’s (a) willful breach or habitual
neglect or continued incapacity to perform Optionee’s required duties, (b)
commission of acts of dishonesty, fraud, misrepresentation or other acts of
moral turpitude in connection with Optionee’s services to the Company or its
Affiliates or which in the determination of the Administrator would prevent the
effective performance of Optionee’s duties or (c) termination For Cause under
any employment agreement between the Company and Optionee (as for cause is
defined therein).

4.2.4.      “Retirement” shall mean, unless otherwise defined in a Superseding
Agreement or in a Resolution, the termination of an  Optionee’s employment with
the Company or its Affiliates after the Optionee has attained the age of 55
years and the Optionee has stated at the time of resignation, in writing, his or
her intention to leave the Company’s industry or to leave the general
workforce.  Notwithstanding the foregoing, the term “Retirement” shall not apply
to any Optionee whose employment is terminated For Cause.  In the event that the
Optionee accepts full-time or part-time employment during the one-year period
following the Optionee’s Employment Termination Date, the Optionee’s termination
will be deemed, for all purposes hereunder and for the purposes of Section 4.2.2
herein, to have been a voluntary resignation, and not a termination upon
Retirement, such that the Termination Date shall be the date 90 days following
the Employment Termination Date.

5.  Adjustment. The number of shares and Exercise Price of this Option shall be
subject to adjustment under the circumstances contemplated by the Plan and the
Option Expiration Date may be accelerated by the Administrator upon the
circumstances set forth in the Plan.

6.  Corporate Transactions. Upon the occurrence of a Corporate Transaction, the
Option shall be subject to the actions of the Administrator as contemplated in
the Plan, including without limitation the termination of the Option immediately
prior to the consummation of the Corporate Transaction.










7.  Modification. Subject to the terms and conditions and within the limitations
of the Plan, the Administrator may modify, extend or renew the Option or accept
the surrender of, and authorize the grant of a new option in substitution for,
the Option (to the extent not previously exercised). No modification of the
Option shall be made which, without the consent of Optionee, would cause the
Option to fail to continue to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code or would alter or impair any rights of
Optionee under the Option.

8.  Disqualifying Disposition. Optionee agrees that, should he or she make a
“disposition” (as defined in Section 424(c) of the Code) of all or any of the
Purchased Shares within two years from the date of the grant of the Option or
within one year after the issuance of such Purchased Shares, he or she shall
immediately advise the Company in writing as to the occurrence of the sale and
the price realized upon the sale of such Purchased Shares. Optionee agrees that
he or she shall maintain all Purchased Shares in his or her name so long as he
or she maintains beneficial ownership of such Purchased Shares.

9.  Incorporation of Plan. This Agreement is made pursuant to the Plan, and it
is intended, and shall be interpreted in a manner, to comply with the Plan. Any
provision of this Agreement inconsistent with the Plan shall be superseded and
governed by the Plan.

10.  Restrictions on Sale of Purchased Shares. Optionee understands that: (a)
unless the issuance of the Purchased Shares to Optionee upon exercise of the
Option is registered under the Securities Act of 1933, as amended (the
“Securities Act”), the Purchased Shares will be “restricted securities” within
the meaning of Rule 144 under such Act; (b) the Purchased Shares may not be
sold, transferred or assigned by the Optionee except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration under the Securities Act; and (c) the Company is under no
obligation to file a registration statement under the Securities Act covering
the Option Shares. Optionee agrees that any certificates evidencing Purchased
Shares may bear a legend indicating that their transferability is restricted in
accordance with applicable state and federal securities laws.

11.  General Provisions.

11.1.       Further Assurances. Optionee shall promptly take all actions and
execute all documents requested by the Company that the Company deems to be
reasonably necessary to effectuate the term and intent of this Agreement.

11.2.       Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, or by United States first
class, registered or certified mail, postage prepaid, addressed to the party at
the address set forth on the signature page of this Agreement. Any Notice, other
than a Notice sent by registered or certified mail, shall be effective when
received; a Notice sent by registered or certified mail, postage prepaid return
receipt requested, shall be effective on the earlier of when received or the
third day following deposit in the United States mails. Any party may from time
to time change its address for further Notices hereunder by giving notice to the
other party in the manner prescribed in this Section.

11.3.       Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

11.4.       Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware applicable to contracts made
in, and to be performed within, that State.

11.5.       Transfer of Rights under this Agreement. The Company may at any time
transfer and assign its rights and delegate its obligations under this Agreement
to any other person, corporation, firm or entity, with or without consideration.

11.6.       Option Non-transferable. Optionee may not sell, transfer, assign or
otherwise dispose of the Option except by will or the laws of descent and
distribution, and only Optionee or his or her legal representative or guardian
may exercise the Option during Optionee’s lifetime.

11.7.       No Right to Employment. Nothing in this Option shall interfere with
or limit in any way the right of the Company or of any of its Affiliates to
terminate Optionee’s employment, consulting or advising at any time, nor confer
upon Optionee any right to continue in the employ of, consult with or advise the
Company or any of its Affiliates.

11.8.       Delivery of Plan to Optionee. Optionee acknowledges that a copy of
the Plan has been delivered to Optionee and that Optionee has read the Plan
prior to signing this Agreement.










11.9.       Successors and Assigns. Except to the extent specifically limited by
the terms and provision of this Agreement, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and personal representatives.

11.10.     Miscellaneous. Titles and captions contained in this Agreement are
inserted for convenience of reference only and do not constitute a part of this
Agreement for any other purpose.   Except as specifically provided herein,
neither this Agreement nor any right pursuant hereto or interest herein shall be
assignable by any of the parties hereto without the prior written consent of the
other party hereto.

11.11.     Tax Treatment. Optionee acknowledges that the tax treatment of the
Option, the Option Shares or any events or transactions with respect thereto may
be dependent upon various factors or events that are not determined by the Plan
or this Agreement. The Company makes no representations with respect to and
hereby disclaims all responsibility as to such tax treatment.

11.12.     Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto.  Notwithstanding the foregoing or anything
to the contrary herein, if the Optionee is a party to an employment, consulting,
change-in-control, severance or other applicable written agreement with the
Company that modifies or supplements the terms of this Agreement (each, a
“Superseding Agreement”), or is the subject of a resolution by the board of
directors of the Company or its compensation committee evidencing the grant of
an award that modifies or supplements the terms of this Agreement (a
“Resolution”), such modified or supplemented terms shall control in the event of
any conflict between such terms and the terms of this Agreement, provided that
in the event that the Superseding Agreement or Resolution is silent on a matter
addressed in this Agreement, then such silence is not a conflict. No change,
modification or waiver of any provision of this Agreement shall be valid unless
the same be in writing and signed by the parties hereto, except for any changes
permitted without consent under the Plan.

The signature page of this Agreement consists of the Certificate.



